Citation Nr: 1105186	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-11 885	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to a rating in excess of 10 percent for degenerative 
arthritis of the lumbar spine with intermittent nerve root 
irritation to the right lower extremity.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 
1990 to August 1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2008 rating decision by the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In January 2011, the Veteran testified at a video 
conference hearing before the undersigned Veterans Law Judge.  A 
copy of the transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2010).  The Veteran was notified of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate his claims by correspondence dated in September 
2008.  The VCAA duty to assist requires that VA make reasonable 
efforts to assist the claimant in obtaining evidence necessary to 
substantiate a claim and in claims for disability compensation 
requires that VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  38 C.F.R. 
§ 3.159.  When VA undertakes to provide a VA examination or 
obtain a VA opinion, it must ensure that the examination or 
opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 
(2007).  

In this case, the Veteran contends that his service-connected 
back disability is more severely disabling than indicated by the 
assigned 10 percent rating.  In testimony provided in support of 
his claim in January 2011 he described having neurologic symptoms 
down both the right and left leg which he attributed to a loose 
bone chip in his back.  He stated that at times he was unable to 
bend over and that prolonged walking caused severe back pain with 
numbness in the feet.  VA treatment records show the Veteran 
complained of numbness in the feet in August 2004, but that an 
October 2004 electromyography study in October 2004 was normal.  
The October 2004 report also noted, however, that symptoms were 
suggestive of small-fiber neuropathy.  A May 2008 magnetic 
resonance imaging (MRI) scan revealed a 15 millimeter (mm) by 8 
mm disc fragment at L5-S1 which displaced the left S1 nerve root 
and compressed the thecal sac.  

A VA examination in November 2008 revealed no evidence of 
radiating pain on movement.  The examiner noted that straight leg 
raise testing was negative and that there were no signs of lumbar 
intervertebral disc syndrome with chronic and permanent nerve 
root involvement.  A February 2009 private medical report, 
however, noted the Veteran complained of low back pain with 
radiating pain down both legs and numbness extending to the feet.  
It was the examiner's opinion that neurosurgical and/or 
orthopedic evaluations should be conducted with consideration for 
surgical intervention.  VA examination in May 2010 included a 
diagnosis of degenerative disc disease of the lumbar spine with 
right L5-S1 herniated disc and intermittent nerve root irritation 
to the right lower extremity.  The examiner, however, noted there 
was no evidence of radiculopathy.  In light of the inconsistent 
medical findings of record and the Veteran's subjective reports 
of more severe neurologic symptomatology, the Board finds an 
additional examination is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to provide the names, addresses, 
and approximate dates of treatment of all 
medical care providers, VA and/or non-VA, 
who have provided treatment pertinent to 
the issue on appeal.  He should be 
specifically requested to identify any 
recent VA treatment and appropriate 
efforts should be taken to obtain all 
pertinent VA treatment records.  After the 
Veteran has signed any appropriate 
releases all identified pertinent records 
should be obtained and associated with the 
claims folder.  Attempts to procure 
records should be documented in the file.  
If records cannot be obtained, a notation 
to that effect should be inserted in the 
file.  The Veteran and his representative 
are to be notified of unsuccessful efforts 
in this regard, in order to allow the 
Veteran the opportunity to obtain and 
submit those records for VA review.

2.  The Veteran should be scheduled for a 
VA examination by an appropriate medical 
specialist for opinions as to the current 
nature and extent of his service-connected 
lumbar spine disability.  The examiner must 
identify all orthopedic and neurologic 
manifestations of the service-connected low 
back disability.  All indicated tests and 
studies necessary for an adequate opinion 
should be conducted.  The examination 
should be conducted following the protocol 
in VA's Disability Examination Worksheet 
for Spine Examinations, revised on April 
20, 2009.  

Prior to the examination, the claims folder 
and a copy of this remand must be made 
available for review of the case.  A 
notation to the effect that this record 
review took place should be included in the 
report of the examiner.  

Opinions should be provided based on the 
results of examination, a review of the 
medical evidence of record, and sound 
medical principles.  All examination 
findings, along with the complete 
rationale for all opinions expressed, 
should be set forth in the examination 
report.

3.  After completion of the above and any 
additional development deemed necessary, 
the issue on appeal should be reviewed 
with appropriate consideration of all the 
evidence of record.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and 
should be afforded the opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

